Case 8:18-cv-02635-JSM-JSS Document 31 Filed 09/09/19 Page 1 of 2 PageID 472


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

DARLENE SOLOMON,

       Plaintiff,

v.                                            CASE NO.: 8:18-cv-02635-JSM-JSS


NAVIENT SOLUTIONS, LLC,

      Defendant.
_____________________________/

                               NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, DARLENE SOLOMON, by and through the undersigned
counsel, and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a)
and states that Plaintiff and Defendant, NAVIENT SOLUTIONS, LLC, have reached a
settlement with regard to the instant case and are presently drafting, finalizing, and executing the
settlement and dismissal documents. Upon finalization of the same, the parties will immediately
file the appropriate dismissal documents with the Court.
       Respectfully submitted on this 6 day of September, 2019,

                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
                                              kaelyn@zieglerlawoffice.com

                                              Michael A. Ziegler, Esq.
                                              Florida Bar No. 74864
                                              mike@zieglerlawoffice.com

                                              Law Office of Michael A. Ziegler, P.L.
                                              2561 Nursery Road, Ste. A
                                              Clearwater, FL 33764
                                              (p) (727) 538-4188
                                              (f) (727) 362-4778
                                              Attorneys for Plaintiff




                                             Page 1 of 2
Case 8:18-cv-02635-JSM-JSS Document 31 Filed 09/09/19 Page 2 of 2 PageID 473




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 6 day of September, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132




                                             Page 2 of 2
